                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

GESTURE TECHNOLOGY                               §
PARTNERS, LLC,                                   §
                                                 §
                   Plaintiff                     §
                                                 §
       v.                                        §     CASE NO. 2:21-cv-00040-JRG
                                                 §     (Lead Case)
HUAWEI DEVICE CO., LTD.,                         §
HUAWEI DEVICE USA, INC.,                         §     JURY TRIAL DEMANDED
                                                 §
                   Defendants.
                                                 §

GESTURE TECHNOLOGY                               §
PARTNERS, LLC,                                   §
                                                 §
                   Plaintiff                     §
                                                 §
       v.                                        §     CASE NO. 2:21-cv-00041-JRG
                                                 §     (Member Case)
SAMSUNG ELECTRONICS CO., LTD.                    §
AND SAMSUNG ELECTRONICS                          §     JURY TRIAL DEMANDED
AMERICA, INC.,                                   §
                                                 §
                   Defendants.


                                  NOTICE OF APPEARANCE

       Notice is hereby given that the undersigned attorney, Allan M. Soobert, enters his

appearance in this matter as counsel for Defendants Samsung Electronics Co., Ltd. and Samsung

Electronics America, Inc. and consents to electronic service of all papers in this action.




                                                 -1-
DATED: April 27, 2021                            Respectfully submitted,

                                                 By: /s/ Allan M. Soobert
                                                 Allan M. Soobert
                                                 allansoobert@paulhastings.com
                                                 PAUL HASTINGS LLP
                                                 2050 M Street NW
                                                 Washington, D.C. 20036
                                                 Telephone: 202-551-1700
                                                 Facsimile: 202-551-1705

                                                 Attorney for Defendants Samsung Electronics
                                                 Co., Ltd and Samsung Electronics America,
                                                 Inc.



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was filed

electronically in compliance with Local Rule CV-5 on April 27, 2021. As of this date, all counsel

of record had consented to electronic service and are being served with a copy of this document

through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A).

                                                      /s/ Allan M. Soobert
                                                     Allan M. Soobert




                                               -2-
